EXHIBIT 10.5

CONFIDENTIAL TREATMENT REQUESTED

 

     

Pieris AG

Lise-Meitner-Straße 30

D-85354 Freising

Germany

P: +49 (0) 8161 1411 400

F: +49 (0) 8161 1411 444

Email: infoOpieris-aq.com

 

www.pieris-ag.com

Freising, February 20, 2013

Re: Adding a Third Program under the September 24th, 2010 Collaboration And
License Agreement (“Agreement”) by and between Sanofi (formerly Sanofi-Aventis),
Sanofi-Pasteur and Pieris.

Dear Sirs,

This letter will confirm the understanding between Sanofi and Pieris regarding
the addition of a third (3rd) Program as described in Appendix A hereof (“Third
Program”) to the Agreement (“First Letter Agreement”). Accordingly, the Parties
hereby agree that

(i) the Period for a Program Request under Section 2.6(b)(ii) of the Agreement
is hereby extended until the date of this First Letter Agreement;

(ii) Sanofi hereby provides a Program Request, by virtue of a signed copy of
Appendix A, for the Third Program in accordance with Section 2.1 of the
Agreement;

(iii) Pieris hereby provides a positive Program Response, by virtue of a
counter-signed copy of Appendix A, for the Third Program in accordance with
Section 2.2 of the Agreement, with such Third Program being licensed to Sanofi
as specified in Section 6.3 of the Agreement; and

(iv) all rights and obligations of the Parties as set forth in the Agreement
with respect to any Program effectively initiated by and between the Parties
under the Agreement shall apply to the Third Program.

Seite 1 von 2

 

Sitz der Aktiengesellschaft:

Lise-Meitner-Straße 30

85354 Freising-Weihenstephan Amtsgericht München

HRB 133223

  

Vorstand:

Stephen S. Yoder, Claus Schalper

Laurent Audoly

  

Bankverbindung:

Deutsche Bank München

Konto-Nr.: 210 42 48

BLZ: 700 700 10

IBAN: DE12 70070010

0210424800

BIC (SWIFT Code): DEUTDEMM

  

Vorsitzender des Aufsichtsrates:

Dr. Hans A. Kupper

  

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

If the terms of this First Letter Agreement are acceptable to Sanofi, please
counter-sign two originals of this letter and return one original copy to Pieris
for our records.

 

With best regards,

/s/ Stephen S. Yoder

Pieris AG

Freising, February 20, 2013

Agree this February 20th, 2013,

 

/s/ Philippe Goupit

   

/s/ Authorized Signatory

Sanofi     Sanofi Pasteur

 

1  All upper-cased terms herein shall have the same meaning as ascribed to such
terms in the Agreement.

Seite 2 von 2

 

Sitz der Aktiengesellschaft:

Lise-Meitner-Straße 30

85354 Freising-Weihenstephan Amtsgericht München

HRB 133223

  

Vorstand:

Stephen S. Yoder, Claus Schalper

Laurent Audoly

  

Bankverbindung:

Deutsche Bank München

Konto-Nr.: 210 42 48

BLZ: 700 700 10

IBAN: DE12 70070010

0210424800

BIC (SWIFT Code): DEUTDEMM

  

Vorsitzender des Aufsichtsrates:

Dr. Hans A. Kupper

  

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

 

Appendix A

Program and Section 6.3 License Request

Target(s) requested pursuant to Section 2.1 of the COLLABORATION AND LICENSE
AGREEMENT (define: by common name(s), accession number, and amino acid sequence,
if possible):

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

>[***]

[***]

 

SANOFI     SANOFI PASTEUR By:  

/s/ Philippe Goupit

    By:  

/s/ Authorized Signatory

Name:   Philippe Goupit     Name:   Title:   Vice President Corporate Licenses  
  Title:   this 2nd day of February, 2013     this 8th day of April, 2013 PIERIS
        By:  

/s/ Stephen S. Yoder

      Name:         Title:        

this 20th day of February, 2013

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.